Exhibit 10.7

PEET’S COFFEE & TEA, INC.

KEY EMPLOYEE SEVERANCE BENEFIT PLAN

 

Section 1. INTRODUCTION.

The Peet’s Coffee & Tea, Inc. Key Employee Severance Benefit Plan (the “Plan”)
was originally approved by the Board of Directors (the “Board”) of Peet’s
Coffee & Tea, Inc. (the “Company”) and the Board of Directors of Peet’s
Companies, Inc., effective November 3, 1998 (the “Original Effective Date”). The
Plan is hereby amended and restated in its entirety. Except as otherwise
provided in Section 9(b), this amended and restated Plan is effective
December 31, 2007 (the “Effective Date”). The purpose of the Plan is to provide
for the payment of severance benefits to certain Eligible Employees of the
Company or an Affiliate whose employment is involuntarily terminated under
certain circumstances as specified herein.

This Plan shall supersede any severance benefit plan, policy or practice
previously maintained by the Company or an Affiliate for Eligible Employees;
provided, however, that this Plan shall not supersede or otherwise affect the
Peet’s Coffee & Tea, Inc. Employee Severance Benefit Plan, as established
effective November 3, 1998 (the “Employee Plan”) and amended from time to time,
or the Peet’s Coffee & Tea, Inc. Change of Control Option Acceleration Plan, as
established effective November 3, 1998 and amended from time to time (the
“Option Acceleration Plan”). This Plan document also is the Summary Plan
Description for the Plan.

 

Section 2. DEFINITIONS.

For purposes of the Plan, the following terms are defined as follows:

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f), respectively, of
the Internal Revenue Code of 1986, as amended.

(b) “Cause” means (i) conviction of, a guilty plea with respect to, or a plea of
nolo contendere to a charge that the Eligible Employee has committed a felony
under the laws of the United States or of any state or a crime involving moral
turpitude, including, but not limited to, fraud, theft, embezzlement or any
crime that results in or is intended to result in personal enrichment at the
expense of the Company; (ii) material breach of any agreement entered into
between the Eligible Employee and the Company that impairs the Company’s
interest therein; (iii) willful misconduct, significant failure of the Eligible
Employee to perform the Eligible Employee’s duties, or gross neglect by the
Eligible Employee of the Eligible Employee’s duties; or (iv) engagement in any
activity that constitutes a material conflict of interest with the Company.

(c) “Change of Control” means (i) a sale of sixty percent (60%) or more of the
assets of the Company or of the Subsidiary; (ii) a merger or consolidation
involving the Company or the Subsidiary in which the Company or the Subsidiary
is not the surviving corporation and the shareholders of the Company immediately
prior to the completion of such

 

1



--------------------------------------------------------------------------------

transaction hold, directly or indirectly, less than fifty percent (50%) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act of 1934, as amended, (the “Exchange Act”) or comparable successor
rules) of the securities of the surviving corporation (excluding any
shareholders who possessed a beneficial ownership interest in the surviving
corporation prior to the completion of such transaction ); (iii) a reverse
merger involving the Company or the Subsidiary in which the Company or the
Subsidiary, as the case may be, is the surviving corporation but the shares of
common stock of the Company or the Subsidiary (the “Common Stock”) outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, and the
shareholders of the Company, immediately prior to the completion of such
transaction hold, directly or indirectly, less than fifty percent (50%) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act or any comparable successor rules) of the surviving entity or, if
more than one entity survives the transaction, the controlling entity; (iv) an
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Exchange Act or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company or an Affiliate) of the beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act, or comparable successor rules) of
securities of the Company or of the Parent representing at least fifty percent
(50% of the combined voting power entitled to vote in the election of directors;
or (v) in the event that the individuals who, as of the Effective Date, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least fifty percent (50%) of the Board. (If the election, or nomination for
election, by the Company’s shareholders, of any new member of the Board is
approved by a vote of at least fifty percent (50%) of the Incumbent Board, such
new member of the Board shall be considered a member of the Incumbent Board.)
Notwithstanding the foregoing, for the purposes of this Plan, an initial public
offering of the securities of the Company (an “IPO”) or any transactions or
events constituting part of an IPO shall not be deemed to constitute or in any
way effect a Change of Control.

(d) “Change of Control Termination” means any involuntary termination without
Cause or any Voluntary Termination with Good Reason of an Eligible Employee
within twelve (12) months or less after the date of a Change of Control that
occurs during the term of the Plan. A Change of Control Termination does not
include a termination due to death or disability or any other sort of
termination.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Company” means Peet’s Coffee & Tea, Inc. a Washington corporation, and any
successor as provided in Section 9(d) hereof.

(g) “Covered Termination” means any involuntary termination without Cause of an
Eligible Employee, other than a termination that constitutes a Change of Control
Termination. A Covered Termination also includes any termination designated as
such in an Eligible Employee’s Key Employee Agreement. A Covered Termination
does not include a termination due to death or disability or any other sort of
termination.

 

2



--------------------------------------------------------------------------------

(h) “Designated Key Employee” means an individual designated as an Eligible
Employee for the purposes of this Plan under a duly executed Key Employee
Agreement.

(i) “Eligible Employee” means an employee (i) who is Chairman of the Company’s
Board of Directors and/or the Subsidiary’s Board of Directors, the Vice
President of Coffee of the Company, the Chief Executive Officer of the Company,
all employees who hold the position of vice president of the Company, and any
other person who is a Designated Key Employee, and (ii) whose employment with
the Company or an Affiliate is terminated due to a Covered Termination or due to
a Change of Control Termination.

(j) “Key Employee Agreement” means an employment contract or other agreement
entered into between an Eligible Employee and the Company that refers to this
Plan and the benefits provided hereunder.

(k) “Pay” means the following:

(1) With respect to a Covered Termination, Pay means the Eligible Employee’s
base pay (not including bonus and other forms of supplemental compensation) at
the rate in effect during the regularly scheduled payroll period coincident with
the Covered Termination.

(2) With respect to a Change of Control Termination, Pay means the higher of the
Eligible Employee’s base pay (not including bonus and other forms of
supplemental compensation) at the rate in effect (A) immediately prior to the
Change of Control or (B) during the regularly scheduled payroll period
coincident with the Change of Control Termination.

(l) “Pro Rata Bonus” means an amount equal to the target bonus amount for the
Eligible Employee for the relevant period in which the Termination Date occurs
(monthly if such Eligible Employee’s bonus is calculated on a monthly basis,
quarterly if the bonus is calculated on a quarterly basis, annually if the bonus
is calculated on an annual basis) prorated on a daily basis from the beginning
of such period up to and including the Termination Date.

(m) “Severance Pay” means the amount of an Eligible Employee’s Pay received by
such Eligible Employee pursuant to the Plan as a result of a Covered Termination
or a Change of Control Termination.

(n) “Severance Payment Period” means the period of time during which an Eligible
Employee receives Severance Pay pursuant to this Plan and as specified in the
Schedule of Benefits.

(o) “Subsidiary” means Peet’s Operating Company, Inc.

(p) “Termination Date” means the last date on which the Eligible Employee is in
active pay status as an employee with the Company or an Affiliate of the
Company.

 

3



--------------------------------------------------------------------------------

(q) “Voluntary Termination with Good Reason” means a voluntary termination of
employment by an Eligible Employee after the occurrence of one of the following
events without the Eligible Employee’s express written consent (but not in
connection with a termination on account of death, disability or retirement or a
termination for Cause):

(1) a material reduction in the Eligible Employee’s Pay;

(2) a material diminution in the Eligible Employee’s authority, duties, or
responsibilities, as in effect immediately prior to a Change of Control;

(3) a material diminution in the authority of the supervisor to whom the
Eligible Employee is required to report, including a requirement that the
Eligible Employee report to a corporate officer or employee instead of reporting
directly to the Board or the Board;

(4) a material diminution in the budget over which the Eligible Employee retains
authority;

(5) a change by more than thirty-five (35) miles of the geographic location at
which the Eligible Employee must perform services; or

(6) any other action or inaction that constitutes a material breach under the
Eligible Employee’s Key Employee Agreement or any other agreement under which
the Eligible Employee provides services.

Prior to any Voluntary Termination with Good Reason, the Eligible Employee must
provide written notice to the Company of the existence of the Good Reason event
within ninety (90) days following the initial existence of the event, and the
Company shall have a period of thirty (30) days following such notice to cure
the event. If the event is cured within such time period, the Eligible Employee
shall not be entitled to terminate his or her employment pursuant to a Voluntary
Termination with Good Reason.

 

Section 3. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the requirements set forth in this Section 3, the
Company will grant severance benefits under the Plan to Eligible Employees.

(1) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must remain on the job until his or her date of termination as
scheduled by the Company.

(2) In order to be eligible to receive benefits under the Plan, an Eligible
Employee also must execute a general waiver and release in substantially the
form attached hereto as Exhibit A, Exhibit B or Exhibit C, as appropriate, and
such release must become effective in accordance with its terms. The Company, in
its sole discretion, may modify the form of the required release to comply with
applicable law and shall determine the form of the required release, which may
be incorporated into a termination agreement or other agreement with the
Eligible Employee.

 

4



--------------------------------------------------------------------------------

(3) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must not be in breach or violation of any restrictive covenants or
other obligations or duties to the Company related to confidential information,
proprietary rights, noncompetition, noninterference, nonsolicitation or the
like, whether set forth in the Eligible Employee’s Key Employee Agreement or
other instrument or arising by operation of law. In the event of any such breach
or violation, any payments or other benefits otherwise provided under the Plan
that have not yet been received by the Eligible Employee shall cease, and the
Eligible employee shall forfeit all such remaining payments or benefits.

(b) Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Company in its sole discretion:

(1) The employee has executed an individually negotiated employment contract or
agreement with the Company or an Affiliate relating to severance benefits which
excludes such employee from eligibility for participation in this Plan and such
individually negotiated employment contract or agreement is in effect on his or
her Termination Date. Such employee’s severance benefit, if any, shall be
governed by the terms of such individually negotiated employment contract or
agreement and shall be governed by this Plan only to the extent that the
reduction pursuant to Section 4(b) below does not entirely eliminate benefits
under this Plan.

(2) The employee is terminated for any reason other than a Covered Termination
or a Change of Control Termination.

(3) Following a Change of Control Termination, the Eligible Employee is offered
and accepts immediate reemployment by a successor to the Company in an identical
or substantially similar position at pay equal to or greater than the Eligible
Employee’s Pay. For purposes of this provision, “immediate reemployment” means
that the Eligible Employee’s employment with the successor to the Company
results in uninterrupted employment such that the Eligible Employee does not
suffer a lapse in pay as a result of a Change of Control. Following such
reemployment, the terms of this Plan as otherwise in effect from time to time
shall continue to apply to such Eligible Employee.

(4) The Eligible Employee is offered immediate reemployment by a purchaser of
the assets of the Company or an Affiliate (or any division or business unit of
either) in a transaction that does not constitute a Change of Control. For
purposes of this provision, “immediate reemployment” means that the Eligible
Employee’s employment with the purchaser of assets results in uninterrupted
employment such that the Eligible Employee does not incur a lapse in pay as a
result of the sale of assets.

(5) The employee is rehired by the Company or an Affiliate prior to the date
benefits under the Plan are scheduled to commence.

 

5



--------------------------------------------------------------------------------

Section 4. AMOUNT OF BENEFIT.

(a) Severance Benefits. Severance benefits under the Plan, if any, shall be
provided to Eligible Employees as set forth on the attached schedules for each
class of Eligible Employee (the “Schedule of Benefits”) as such Schedule of
Benefits may be revised by the Company, in its sole discretion, from time to
time. Notwithstanding any other provision of the Plan to the contrary, any
benefits payable to an Eligible Employee under this Plan shall be in lieu of any
severance benefits payable by the Company to such individual under any other
arrangement covering the individual, unless expressly otherwise agreed to by the
Company in writing.

(b) Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce an Eligible Employee’s severance benefits, in whole or in
part, by any other severance benefits, pay and benefits provided during a period
following written notice of a plant closing or mass layoff, pay and benefits in
lieu of such notice, or other similar benefits payable to the Eligible Employee
by the Company or an affiliate of the Company that become payable in connection
with the Eligible Employee’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act, the California Plant Closing Act, or
any other similar state law, (ii) a written employment or severance agreement
with the Company, or (iii) any Company policy or practice providing for the
Eligible Employee to remain on the payroll for a limited period of time after
being given notice of the termination of the Eligible Employee’s employment, and
the Plan Administrator shall so construe and implement the terms of the Plan.
Any such reductions that the Company determines to make pursuant to this
Section 4(b) shall be made such that any benefit under the Plan shall be reduced
solely by any similar type of benefit under such legal requirement, agreement,
policy or practice (i.e., any cash severance benefits under the Plan shall be
reduced solely by any cash severance benefits under such legal requirement,
agreement, policy or practice, and any continued insurance benefits under the
Plan shall be reduced solely by any continued insurance benefits under such
legal requirement, agreement, policy or practice). The Company’s decision to
apply such reductions to the severance benefits of one Eligible Employee and the
amount of such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other Eligible
Employee, even if similarly situated. In the Company’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being re-characterized as payments pursuant to the Company’s
statutory obligation.

(c) Parachute Payments. If any payment or benefit an Eligible Employee would
receive in connection with a Change of Control or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount.

The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Eligible Employee’s

 

6



--------------------------------------------------------------------------------

receipt, on an after-tax basis, of the greater amount of the Payment,
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order, unless the Eligible Employee elects in
writing a different order; provided, however, that such election shall be
subject to Company approval if made on or after the effective date of the event
that triggers the Payment: reduction of cash payments; cancellation of
accelerated vesting of stock options; reduction of employee benefits. In the
event that acceleration of vesting of stock options is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of such options (i.e., earliest granted option cancelled last) unless the
Eligible Employee elects in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Eligible Employee within fifteen (15) calendar days after the
date on which the Eligible Employee’s right to a Payment is triggered (if
requested at that time by the Company or the Eligible Employee) or such other
time as requested by the Company or the Eligible Employee. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Eligible Employee with an opinion reasonably acceptable to the
Eligible Employee that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and the Eligible
Employee.

 

Section 5. OTHER EMPLOYEE BENEFITS.

(a) COBRA Continuation Coverage. Each Eligible Employee who is enrolled in a
group health, dental, or vision plan sponsored by the Company or an Affiliate
may be eligible to continue coverage under such group health, dental, or vision
plan (or to convert to an individual policy), at the time of the Eligible
Employee’s termination of employment, under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). The Company will notify the Eligible
Employee of any such right to continue such coverage at the time of termination
pursuant to COBRA. No provision of this Plan will affect the continuation
coverage rules under COBRA, except that the Company’s payment of any applicable
insurance premiums will be credited as payment by the Eligible Employee for
purposes of the Eligible Employee’s payment required under COBRA. Therefore, the
period during which an Eligible Employee may elect to continue the Company’s or
it’s Affiliate’s group health, dental, or vision plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible

 

7



--------------------------------------------------------------------------------

Employee under COBRA (except the obligation to pay insurance premiums that the
Company pays during the period provided for under the applicable Schedule of
Benefits or under a Key Employee Agreement, or may, in its sole discretion,
elect to pay) will be applied in the same manner that such rules would apply in
the absence of this Plan. If the applicable Schedule of Benefits does not so
provide and if the Company does not elect to pay an Eligible Employee’s
insurance premiums, the Eligible Employee will be responsible for the entire
payment of premiums required under COBRA for the entire period following
termination of employment. If the applicable Schedule of Benefits so provides or
if the Company elects to pay an Eligible Employee’s insurance premiums for such
period following the Eligible Employee’s termination of employment, as the
Company may designate in its sole and absolute discretion, upon the expiration
of such period, the Eligible Employee will be responsible for the entire payment
of premiums required under COBRA for the duration of the COBRA period. For
purposes of this Section 5(a), (i) references to COBRA shall be deemed to refer
also to analogous provisions of state law and (ii) any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
an Eligible Employee under an Section 125 of the Code health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Eligible
Employee.

(b) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) terminate as of the Eligible
Employee’s Termination Date except to the extent that a conversion privilege may
be available thereunder and except to the extent provided in the applicable
Schedule of Benefits).

 

Section 6. RETURN OF COMPANY PROPERTY.

An Eligible Employee will not be entitled to any severance benefit under the
Plan unless and until the Eligible Employee returns all Company Property. For
this purpose, “Company Property” means all Company documents (and all copies
thereof) and other Company property which the Eligible Employee had in his or
her possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part).

 

Section 7. TIME OF PAYMENT AND FORM OF BENEFIT.

Severance pay under this Plan shall be paid in installments on the Company’s
regular payroll dates over the period corresponding to the Severance Payment
Period, with any Pro Rata Bonus being paid on the first such payroll date;
provided, however, that in the event that any of the payments or benefits to be
provided under the Plan to an Eligible Employee are determined by the Plan
Administrator (or, if applicable, the successor entity thereto) to constitute
deferred compensation subject to Section 409A(a)(2)(B)(i) of the Code and if the
Eligible Employee is a “specified employee” of the Company, as such term is
defined in Section

 

8



--------------------------------------------------------------------------------

409A(a)(2)(B)(i) of the Code (a “Specified Employee”), then, solely to the
extent necessary to avoid the incurrence of adverse personal tax consequences
under Section 409A of the Code, the timing of the benefit payments will be
delayed as follows: on the earliest to occur of (1) the date that is six months
and one day after the Termination Date, and (2) the date of the Specified
Employee’s death (such earliest date, the “Delayed Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) will (i) pay to
Specified Employee a lump sum amount equal to the sum of the payments that
Specified Employee would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the benefit payments had not
been delayed pursuant to this Section 7 and (ii) commence paying the balance of
the benefit payments in accordance with this Plan. Prior to the imposition of
any delay on the benefit payments as set forth above, it is intended that
(A) each installment of the benefit payments be regarded as a separate “payment”
for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), (b) all benefit
payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (C) the benefit payments
consisting of COBRA premiums also satisfy, to the greatest extent possible, the
exemption from the application of Section 409A of the Code provided under
Treasury Regulations Section 1.409A-1(b)(9)(v). Nothing in this Section 7 shall
require the payment of benefits to an Eligible Employee earlier than they would
otherwise be payable under this Plan, and no additional payment will be made on
account of a deferral of such benefits. All such payments under the Plan will be
subject to applicable withholding for federal, state and local taxes. If an
Eligible Employee is indebted to the Company at his or her termination date, the
Company reserves the right to offset any severance payments under the Plan by
the amount of such indebtedness. In no event shall payment of any Plan benefit
be made prior to the Eligible Employee’s Termination Date or prior to the
effective date of the release described in Section 3(a)(2).

 

Section 8. REEMPLOYMENT.

In the event of an Eligible Employee’s reemployment by the Company or an
Affiliate during the period of time in respect of which severance benefits
pursuant to Sections 4(a) and 4(b) have been paid, the Company, in its sole and
absolute discretion, may require such Eligible Employee to repay to the Company
all or a portion of such severance benefits as a condition of reemployment.

 

Section 9. RIGHT TO INTERPRET PLAN, AMEND AND TERMINATE, MAKE OTHER
ARRANGEMENTS.

(a) Exclusive Discretion. The Plan Administrator (as defined in Section 12(a)
below) shall have the exclusive discretion and authority to establish rules,
forms, and procedures for the administration of the Plan and to construe and
interpret the Plan and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan, including, but not limited to, the eligibility to
participate in the Plan and amount of benefits paid under the Plan. The rules,
interpretations, computations and other actions of the Plan Administrator shall
be binding and conclusive on all persons.

 

9



--------------------------------------------------------------------------------

(b) Amendment, Suspension or Termination. The Company reserves the right to
amend, suspend or terminate this Plan or the benefits provided hereunder at any
time; provided, however, that the terms of the Plan, as in effect prior to the
Effective Date (the “Old Terms”), shall continue to apply to an Eligible
Employee until the date that is one (1) year following the date on which the
terms of the Plan, as in effect as of the Effective Date (the “New Terms”), are
communicated in writing to such Eligible Employee, but only to the extent that
(i) the New terms of the Plan would result in a reduction in benefits, as
compared with benefits under the Old Terms, or (ii) the Eligible Employee has
not consented in writing to the New Terms. Any action amending or terminating
the Plan shall be in writing and executed by the Chairman of the Board.

(c) Other Severance Arrangements. The Company reserves the right to make other
arrangements regarding severance and change of control benefits in special
circumstances.

(d) Binding Effect on Successor to Company. This Plan shall be binding upon any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all of the business or
assets of the Company, or upon any successor to the Company as the result of a
Change of Control, and any such successor or assignee shall be required to
perform the Company’s obligations under the Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
or assignment or Change of Control had taken place. In such event the term
“Company,” as used in the Plan, shall mean the Company as hereinafter defined
and any successor or assignee as described above which by reason hereof becomes
bound by the terms and provisions of this Plan.

 

Section 10. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or an Affiliate or (ii) to interfere
with the right of the Company or an Affiliate to discharge any employee or other
person at any time, with or without cause, which right is hereby reserved.

 

Section 11. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

 

Section 12. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

Peet’s Coffee & Tea, Inc.

1400 Park Avenue

Emeryville, CA 94608

 

10



--------------------------------------------------------------------------------

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 12(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Peet’s Coffee & Tea, Inc.

1400 Park Avenue

Emeryville, CA 94608

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or

 

11



--------------------------------------------------------------------------------

her representative) shall have the opportunity to submit (or the Plan
Administrator may require the applicant to submit) written comments, documents,
records, and other information relating to his or her claim. The applicant (or
his or her representative) shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim. The review shall take into account all
comments, documents, records and other information submitted by the applicant
(or his or her representative) relating to the claim, without regard to whether
such information was submitted or considered in the initial benefit
determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 12(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 12, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

12



--------------------------------------------------------------------------------

Section 13. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

 

Section 14. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 91-0863396. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 502.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is the Chief Financial Officer, Peet’s Coffee &
Tea, Inc., 1400 Park Avenue, Emeryville, CA 94608.

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Peet’s Coffee & Tea, Inc.

1400 Park Avenue

Emeryville, CA 94608

The Plan Sponsor’s and Plan Administrator’s telephone number is (510) 594-2100.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

Section 15. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Peet’s
Coffee & Tea, Inc. are entitled to certain rights and protections under ERISA.
If you are an Eligible Employee, you are considered a participant in the Plan
and, under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(1) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

 

13



--------------------------------------------------------------------------------

(2) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(3) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

(b) Prudent Actions by Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

(c) Enforce Your Rights. If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance with Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

14



--------------------------------------------------------------------------------

Section 16. EXECUTION.

To record the adoption of this amended and restated Plan as set forth herein, as
of the Effective Date, Peet’s Coffee & Tea, Inc. has caused its duly authorized
officer to execute the same this 31st day of December, 2007.

 

PEET’S COFFEE & TEA, INC. By:  

/s/  Tom Cawley

Title:  

Chief Financial Officer

 

15



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Peet’s Coffee &
Tea, Inc. Employee Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between Peet’s
Coffee & Tea, Inc. (the “Company”) or an Affiliate and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company or an Affiliate that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Code of Conduct and Business
Ethics.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company or an Affiliate and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release. This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company or an Affiliate or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company or an Affiliate,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company or an Affiliate; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the federal Age Discrimination in Employment Act
of 1967 (as amended) (“ADEA”). Nothing in this Release shall prevent me from
challenging this Release by filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or any local fair employment practices agency, except that I hereby
acknowledge and agree that I shall not recover any monetary benefits in
connection with any challenge to my Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given

 

Exhibit A - 1



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

for the ADEA Waiver is in addition to anything of value to which I was already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) my ADEA Waiver does not apply to any rights or
claims that arise after the date I sign this Release; (b) I should consult with
an attorney prior to signing this Release; (c) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily sign it sooner);
(d) I have seven (7) days following the date I sign this Release to revoke the
ADEA Waiver; and (e) the ADEA Waiver will not be effective until the date upon
which the revocation period has expired unexercised, which will be the eighth
day after I sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company or an Affiliate so that it is received not later than twenty-one
(21) days following the date it is provided to me.

 

EMPLOYEE Name:  

 

Date:  

 

 

Exhibit A - 2



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Peet’s Coffee &
Tea, Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between Peet’s
Coffee and Tea, Inc. (the “Company”) or an Affiliate and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company or an Affiliate that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Code of Conduct and Business
Ethics.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release. This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
an Affiliate or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company or an Affiliate, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company or an Affiliate; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, and the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”). Nothing in this Release shall prevent me from challenging this Release
by filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or any local fair
employment practices agency, except that I hereby acknowledge and agree that I
shall not recover any monetary benefits in connection with any challenge to my
Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I

 

Exhibit B - 1



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (a) my ADEA Waiver does not apply to any rights or claims that arise
after the date I sign this Release; (b) I should consult with an attorney prior
to signing this Release; (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the ADEA Waiver; and
(e) the ADEA Waiver will not be effective until the date upon which the
revocation period has expired unexercised, which will be the eighth day after I
sign this Release.

I have received with this Release a written disclosure of all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company or an affiliate of the Company in
the same job classification or organizational unit who were not terminated,
along with information on the eligibility factors used to select employees for
the group termination and any time limits applicable to this group termination
program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company or an Affiliate so that it is received not later than forty-five
(45) days following the date this Release and the ADEA disclosure form is
provided to me.

 

EMPLOYEE Name:  

 

Date:  

 

 

Exhibit B - 2



--------------------------------------------------------------------------------

For Employees Under Age 40

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Peet’s Coffee &
Tea, Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between Peet’s
Coffee & Tea, Inc. (the “Company”) or an Affiliate and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company or an Affiliate that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Code of Conduct and Business
Ethics.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration provided to me by this Release that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release. This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
an Affiliate or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company or an Affiliate, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company or an Affiliate; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), and the federal Americans with Disabilities Act
of 1990. Nothing in this Release shall prevent me from challenging this Release
by filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or any local fair
employment practices agency, except that I hereby acknowledge and agree that I
shall not recover any monetary benefits in connection with any challenge to my
Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

Exhibit C - 1



--------------------------------------------------------------------------------

For Employees Under Age 40

 

I acknowledge that to become effective, I must sign and return this Release to
the Company or an Affiliate so that it is received not later than fourteen
(14) days following the date it is provided to me.

 

EMPLOYEE Name:  

 

Date:  

 

 

Exhibit C - 2



--------------------------------------------------------------------------------

PEET’S COFFEE & TEA, INC.

KEY EMPLOYEE SEVERANCE BENEFIT PLAN

SCHEDULE OF BENEFITS

CHAIRMAN OF THE BOARD

 

I. COVERED TERMINATION.

An Eligible Employee whose position with the Company is that of Chairman of the
Board and whose employment is terminated due to a Covered Termination (as
defined in Section 2 of the Plan) shall receive the following benefits:

(i) Severance Pay in an amount equal to two (2) years of Pay.

(ii) An amount equal to the Pro Rata Bonus.

(iii) If the Eligible Employee elects COBRA coverage, then the Company shall pay
the same amount for each applicable sub-category of coverage (e.g., health,
dental, vision) as the Company paid for such sub-category of coverage for the
Eligible Employee before the Eligible Employee’s Termination Date for the
duration of the Severance Payment Period. The Company’s payment obligations
under this Section I(iii) shall include the payment of dependent coverage if
Eligible Employee maintained dependent coverage prior to Eligible Employee’s
Termination Date.

(iv) To the extent permitted by the applicable carrier, disability and life
insurance coverage provided to the Eligible Employee by the Company prior to the
Eligible Employee’s Termination Date shall be continued at the Company’s expense
for two (2) years after the Termination Date.

(v) The Eligible Employee shall be eligible to participate in an outplacement
program to the extent and in the manner specified in the Key Employee Agreement
between such Eligible Employee and the Company.

 

II. CHANGE OF CONTROL TERMINATION.

An Eligible Employee whose position with the Company is that of Chairman of the
Board and whose employment is terminated due to a Change of Control Termination
(as defined in Section 2 of the Plan) shall receive the following benefits:

(i) Severance Pay in an amount equal to two (2) years of Pay.

(ii) The benefits listed above in clauses I(ii)-(v) for a Covered Termination.

 

Schedule of Benefits - 1



--------------------------------------------------------------------------------

PEET’S COFFEE & TEA, INC.

KEY EMPLOYEE SEVERANCE BENEFIT PLAN

SCHEDULE OF BENEFITS

VICE PRESIDENT, COFFEE

 

I. COVERED TERMINATION.

An Eligible Employee whose position with the Company is that of Vice President
of Coffee and whose employment is terminated due to a Covered Termination (as
defined in Section 2 of the Plan) shall receive the following benefits:

(i) Severance Pay in an amount equal to two (2) years of Pay.

(ii) An amount equal to the Pro Rata Bonus.

(iii) If the Eligible Employee elects COBRA coverage, then the Company shall pay
the same amount for each applicable sub-category of coverage (e.g., health,
dental, vision) as the Company paid for such sub- category of coverage for the
Eligible Employee before the Eligible Employee’s Termination Date for the
duration of the Severance Payment Period. The Company’s payment obligations
under this Section I(iii) shall include the payment of dependent coverage if
Eligible Employee maintained dependent coverage prior to Eligible Employee’s
Termination Date.

(iv) To the extent permitted by the applicable carrier, disability and life
insurance coverage provided to the Eligible Employee by the Company prior to the
Eligible Employee’s Termination Date shall be continued at the Company’s expense
for two (2) years after the Termination Date.

(v) The Eligible Employee shall be eligible to participate in an outplacement
program to the extent and in the manner specified in the Key Employee Agreement
between such Eligible Employee and the Company.

 

II. CHANGE OF CONTROL TERMINATION.

An Eligible Employee whose position with the Company is that of Vice President
of Coffee and whose employment is terminated due to a Change of Control
Termination (as defined in Section 2 of the Plan) shall receive the following
benefits:

(i) Severance Pay in an amount equal to two (2) years of Pay.

(ii) The benefits listed above in clauses I(ii)-(v) for a Covered Termination.

 

Schedule of Benefits - 2



--------------------------------------------------------------------------------

PEET’S COFFEE & TEA, INC.

KEY EMPLOYEE SEVERANCE BENEFIT PLAN

SCHEDULE OF BENEFITS

CHIEF EXECUTIVE OFFICER

 

I. COVERED TERMINATION.

An Eligible Employee whose position with the Company is that of Chief Executive
Officer and whose employment is terminated due to a Covered Termination (as
defined in Section 2 of the Plan) shall receive the following benefits:

(i) Severance Pay in an amount equal to one (1) year of Pay plus one (1) month
of Pay for each year of employment with the Company, prorated at the discretion
of the Company, provided that the maximum amount received shall be twenty-four
(24) months of Pay.

(ii) An amount equal to the Pro Rata Bonus.

(iii) If the Eligible Employee elects COBRA coverage, then the Company shall pay
the same amount for each applicable sub-category of coverage (e.g., health,
dental, vision) as the Company paid for such sub- category of coverage for the
Eligible Employee before the Eligible Employee’s Termination Date for the
duration of the Severance Payment Period. The Company’s payment obligations
under this Section I(iii) shall include the payment of dependent coverage if
Eligible Employee maintained dependent coverage prior to Eligible Employee’s
Termination Date.

(iv) To the extent permitted by the applicable carrier, disability and life
insurance coverage provided to the Eligible Employee by the Company prior to the
Eligible Employee’s Termination Date shall be continued at the Company’s expense
for two (2) years after the Termination Date.

(v) The Eligible Employee shall be eligible to participate in an outplacement
program to the extent and in the manner specified in the Key Employee Agreement
between such Eligible Employee and the Company.

 

II. CHANGE OF CONTROL TERMINATION.

An Eligible Employee whose position with the Company is that of Chief Executive
Officer and whose employment is terminated due to a Change of Control
Termination (as defined in Section 2 of the Plan) shall receive the following
benefits:

(i) Severance Pay in an amount equal to two (2) years of Pay.

(ii) The benefits listed above in clauses I(ii)-(v) for a Covered Termination.

 

Schedule of Benefits - 3



--------------------------------------------------------------------------------

PEET’S COFFEE & TEA, INC.

KEY EMPLOYEE SEVERANCE BENEFIT PLAN

SCHEDULE OF BENEFITS

VICE PRESIDENTS

 

I. COVERED TERMINATION.

An Eligible Employee whose position with the Company is that of vice president
and whose employment is terminated due to a Covered Termination (as defined in
Section 2 of the Plan) shall receive the following benefits:

(i) Severance Pay in an amount equal to six (6) months of Pay plus one (1) month
of Pay for each year of employment with the Company, prorated at the discretion
of the Company, provided that the maximum amount received shall be twenty-four
(24) months of Pay.

(ii) An amount equal to the Pro Rata Bonus.

(iii) If the Eligible Employee elects COBRA coverage, then the Company shall pay
the same amount for each applicable sub-category of coverage (e.g., health,
dental, vision) as the Company paid for such sub- category of coverage for the
Eligible Employee before the Eligible Employee’s Termination Date for the
duration of the Severance Payment Period.

(iv) To the extent permitted by the applicable carrier, disability and life
insurance coverage provided to the Eligible Employee by the Company prior to the
Eligible Employee’s Termination Date shall be continued at the Company’s expense
for six (6) months after the Termination Date.

(v) The Eligible Employee shall be eligible to participate in an outplacement
program for up to six (6) months, at a cost not exceeding ten thousand dollars
($10,000); provided, however, that the provider of such outplacement program
must be reasonably acceptable to the Company and the Eligible Employee must
provide to the Company adequate proof of the expense incurred.

 

II. CHANGE OF CONTROL TERMINATION.

An Eligible Employee whose position with the Company is that of Vice President
and whose employment is terminated due to a Change of Control Termination (as
defined in Section 2 of the Plan) shall receive the following benefits:

(i) Severance Pay in an amount equal to the greater of one (1) year of Pay or
the severance pay listed in clause I(i) above for a Covered Termination.

(ii) The benefits listed in clauses I(ii)-(v) above for a Covered Termination.

 

Schedule of Benefits - 4